In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00022-CV
     ___________________________

    FRANK JOHNSON, JR., Appellant

                      V.

         DREW DYKES, Appellee



 On Appeal from County Court at Law No. 1
           Tarrant County, Texas
      Trial Court No. 2021 -006675-1


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                            MEMORANDUM OPINION

       After receiving pro se Appellant’s brief on June 17, 2022, we notified Appellant

that his brief did not comply with Texas Appellate Rules of Procedure 38.1(a), (b), (c),

(d), (f), (g), (h), (i), (j), and (k); 9.4(i); and local rule 1.A. See Tex. R. App. P. 9.4(1),

38.1(a)–(d) and (f)–(k); 2nd Tex. App. (Fort Worth) Loc. R. 1.A. We also informed

Appellant that his failure to file a compliant amended brief by July 18, 2022, could

result in the waiver of noncompliant points, the striking of his brief, and the dismissal

of his appeal. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3.

       On August 11, 2022, having received no amended brief, we notified Appellant

that his appeal might be dismissed for want of prosecution unless he or any party

desiring to continue the appeal filed with the court, on or before August 22, 2022, the

requested amended brief along with a motion reasonably explaining the failure to

timely file the brief and the need for an extension. See Tex. R. App. P. 42.3(b). On

August 22, 2022, Appellant filed a motion for extension of time to file his amended

brief, but this motion was also noncompliant because it failed to include a certificate

of conference and a certificate of service. See Tex. R. App. P. 9.5, 10.1(a)(5). We

notified Appellant of this noncompliance and warned him that, unless he filed the

requisite certificates by September 6, 2022, his motion might be denied or returned

unfiled. Appellant never filed the requisite certificates or an amended brief.

       “We liberally construe pro se briefs, but to ensure fairness in our treatment of

all litigants, we hold pro se litigants to the same standards as licensed attorneys and

                                              2
require pro se litigants to follow the applicable laws and rules of procedure.” Branch v.

Fannie Mae, No. 02-11-00355-CV, 2012 WL 3030525, at *1 (Tex. App.—Fort Worth

July 26, 2012, no pet.); see Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex.

1978).   Because Appellant has not followed the applicable laws and rules of

procedure, we strike Appellant’s brief and dismiss this appeal for want of prosecution.

See Tex. R. App. P. 38.8(a), 38.9(a), 42.3.


                                                      /s/ Brian Walker

                                                      Brian Walker
                                                      Justice

Delivered: October 13, 2022




                                              3